Citation Nr: 1823987	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-28 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1984 to April 1987, from December 1990 to July 1991, and from January 2004 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2016, these matters were remanded to afford the Veteran a VA examination in connection with the matters currently before the Board.  The case is once again before the Board.


FINDINGS OF FACT

1.  The currently demonstrated right knee disorder is not shown to be due to any incident of the Veteran's period of active duty service.

2.  The currently demonstrated acquired right shoulder disorder is not shown to be due to any incident of the Veteran's period of active duty service.  The Veteran's right shoulder disorder was not caused or aggravated by service or his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Service Connection

The Veteran contends that his right knee and right shoulder disorders are the result of his military service.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, the Veteran contends that his right shoulder disorder is secondary to his service-connected right wrist disability.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Right Knee

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Veteran's medical history shows a tenured history of right knee pain.  See June 2017 VA treatment records.  Treatment records show a diagnosis of osteoarthritis of his knee.  See June 2017 VA treatment records.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether he has a current disability and therefore the Veteran meets the initial threshold criterion for entitlement to service connection of a current disability with respect to any confirmed diagnosis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination regarding VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  38 C.F.R. § 3.655(a) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.

Following the Board's October 2016 remand, the Veteran was scheduled for a VA examination regarding his right knee condition.  Since the Veteran failed to appear at the examination and did not provide cause for doing so, the service-connection claim shall be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).

The Board concedes that the Veteran injured his right knee in 1991 during service.  However, there is no medical opinion of record establishing a nexus between a current diagnosis of current right knee disorder and an in-service event.  The Board has reviewed medical records indicating that there has been a diagnosis of arthritis in his knee, although this diagnosis is merely listed as part of the Veteran's history and the basis for any knee diagnosis is not of record.  The Board has also reviewed the service treatment records from 1991 and while it was noted previously that there was a record of a right knee injury that year, upon further review, the record actually mentions a "left knee" injury.  Moreover, reference to a knee surgery in May 2000 that involved the meniscus/ligaments, did not specify which knee was involved.  Thus, it is clear that none of this evidence is adequate to provide a medical nexus between a claimed in-service disease or injury and a present right knee disorder.  There can be no service connection without a medical nexus opinion in this case because a knee disorder is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board has also considered the statements made by the Veteran that his claimed disability is due to service.  However, because the record does not indicate that the Veteran has the specialized knowledge to attribute his right knee condition to a specific incident of service, the Board finds that these opinions are outweighed by the medical evidence.  This is because the diagnosis and etiology of a right knee condition is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide a diagnosis or an opinion as to the origin of his disability.  Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.

B.  Right Shoulder

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Veteran's medical history shows a history of right shoulder pain.  See June 2017 VA treatment records.  Treatment records show a diagnosis of osteoarthritis of his shoulder.  See June 2017 VA treatment records.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether he has a current disability and therefore the Veteran meets the initial threshold criterion for entitlement to service connection of a current disability with respect to any confirmed diagnosis.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination regarding VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  38 C.F.R. § 3.655(a) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.

Following the Board's October 2016 remand, the Veteran was scheduled for a VA examination regarding his right shoulder condition, including whether his right shoulder condition is secondary to any service-connected disability such as his right wrist.  Since the Veteran failed to appear at the examination and did not provide cause for doing so, the service-connection claim shall be decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).

There is no medical opinion of record establishing a nexus between a current diagnosis of current right shoulder disorder and an in-service event.  The Board has reviewed medical records indicating that there has been a diagnosis of arthritis of his shoulder, although this diagnosis is merely listed as part of the Veteran's history and the basis for any shoulder diagnosis is not of record.  However, this evidence is not adequate to provide a medical nexus between a claimed in-service disease or injury and a present shoulder disorder.  There can be no service connection without a medical nexus opinion in this case because a shoulder disorder is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran is also not entitled to service connection on a secondary basis because the record does not show that his shoulder condition was caused or aggravated by his service-connected disabilities, including his right wrist.  The Board notes that the lack of a medical nexus is also fatal to the Veteran's claim of service connection for a right shoulder condition as secondary to his service-connected disabilities.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).

The Board has also considered the statements made by the Veteran that his claimed disability is due to service.  However, because the record does not indicate that the Veteran has the specialized knowledge to attribute his right shoulder condition to a specific incident of service, the Board finds that these opinions are outweighed by the medical evidence.  This is because the diagnosis and etiology of a right shoulder condition is a complex medical decision that requires expertise to determine.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide a diagnosis or an opinion as to the origin of his disability.  Davidson, supra.  VA examiners have specialized medical knowledge to make such determinations.

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


